Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 2/3/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 3/5/2020, 6/30/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 12/20/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chun (US 2013/0045419).

a ratio of a particle diameter Dn10 of the first silicon oxide to a particle diameter Dn10 of the second silicon oxide is 8~25;
and the particle diameter Dn10 of the first silicon oxide is 1.0um~5.0um; and
the particle diameter Dn10 of the second silicon oxide is 0.05um~0.50um, 
Regarding claim 2, the ratio of the particle diameter Dn10 of the first silicon oxide to the particle diameter Dn 10 of the second silicon oxide is 10~20; and/or
the particle diameter Dn10 of the first silicon oxide is 1.7um~4.5um; and/or the particle diameter Dn10 of the second silicon oxide is 0.10um~0.35um, 
Regarding claim 19, a battery comprising a negative electrode plate, wherein the negative electrode plate comprises the negative electrode active material according to claim 1.
Regarding claim 20, a device comprising the battery according to claim 19
Chun teaches a negative active material for a rechargeable lithium battery may include two silicon oxides (SiO.sub.x) with different particle diameters and in particular, a mixture of the first and second silicon oxides (SiO.sub.x) with different particle diameters [0037].  Closely examining each particle, the first silicon oxide (SiO.sub.x) may have a particle diameter (D90) ranging from 6 to 50 um and in particular, from 10 to 20 um. In addition, the second silicon oxide (SiO.sub.x) may have a smaller particle diameter (D90) than the first silicon oxide (SiO.sub.x) and in particular, a particle diameter (D90) ranging from 0.5 to 5 um and in more particular, from 1 to 3 um. In addition, the first silicon oxide (SiO.sub.x) relative to the second silicon oxide (SiO.sub.x) may have a particle diameter ratio ranging from 1 to 100 and in particular, from 3.5 to 20. When two silicon oxides (SiO.sub.x) respectively having different particle diameters or a particle diameter ratio within the range are mixed, the smaller particles exist among the larger particles, which may prevent disruption of a conductive path 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the particle diameters, as well as the particle diameter ratios, for the benefit of forming a good conduction path of the active material.  
Although Chun does not necessarily specify the ranges as claimed, and that the ranges represent Dn10, Chun clearly teaches that the particle diameters and the diameter ratios are result effective variables.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.  Since Chun does not necessarily disclose away from the claimed ranges, the claimed ranges would have been found obvious in light of Chun.

Regarding claim 3, a particle diameter Dn10 of the negative electrode active material is 0.10um~0.50um,
Regarding claim 4, the particle diameter Dn10 of the negative electrode active material is 0.15um~0.36um,
Chun discloses a negative active material according to one embodiment may have a specific surface area ranging from 7 to 11.5 m.sup.2/g and in particular, from 8 to 11 m.sup.2/g. When the negative active material has a specific surface area within the range, a rechargeable lithium battery may have excellent cycle-life characteristics [0056].  It would have been obvious to one of ordinary skill in the art at the time the 
It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.  Since Chun does not necessarily disclose away from the claimed ranges, the claimed ranges would have been found obvious in light of Chun.
Although Chun does not disclose the particle diameter Dn10 of the negative electrode active material per se, Chun clearly teaches that the specific surface area is a result effective variable, and the specific surface area is directly related to the particle diameter.  It is noted that the particle diameter, whether D10, D50, or D90 would have been obvious absent persuasive evidence of criticality.

Regarding claim 5, the first silicon oxide has a particle diameter distribution width of 0.8~1.2;
and the second silicon oxide has a particle diameter distribution width of 1.0~1.6;
wherein, the particle diameter distribution width is represented by (Dn90-Dn10) /Dn50,
Regarding claim 6, the first silicon oxide has the particle diameter distribution width of 0.9~1.1; and/or
the second silicon oxide has the particle diameter distribution width of 1.1~1.5,
Regarding claim 7, the negative electrode active material has a particle diameter distribution width of 1.0~1.5,

Chun discloses the first silicon oxide relative to the second silicon oxide may have a particle distribution peak area ratio ranging from 3 to 8 and in particular, from 3.5 to 6. When the particle distribution peak area ratio is within the range, a rechargeable lithium battery may have excellent cycle-life characteristic. The reason is that a particulate, the second silicon oxide, has maximum interaction with a binder and connects the first silicon oxide particles and resultantly, prevents division of a conductive path due to expansion and contraction of the first silicon oxide [0055].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the particle distribution peak area ratio of Chun for the benefit of adjusting the conductive path of the active materials.  
Although Chun does not disclose the particle diameter distribution per se, Chun clearly teaches that the particle distribution peak area ratio is a result effective variable, and the particle distribution peak area ratio is directly related to the particle distribution with.  It is noted that the particle distribution width would have been obvious absent persuasive evidence of criticality.

Regarding claim 9, a ratio of a particle diameter Dv50 of the first silicon oxide to a particle diameter Dv50 of the second silicon oxide is 1.0~8.0;
and the particle diameter Dv50 of the first silicon oxide is 3.0um~15.0um;
and the particle diameter Dv50 of the second silicon oxide is 0.4um~4.0um,

the particle diameter Dv50 of the first silicon oxide is 4.4um~11.0um; and/or
the particle diameter Dv50 of the second silicon oxide is 0.9um~3.5um,
Regarding claim 11, a particle diameter Dv50 of the negative electrode active material is 3.5um~10.5um,
Regarding claim 12, the particle diameter Dv50 of the negative electrode active material is 4.0um~8.5um, 
Chun teaches a negative active material for a rechargeable lithium battery may include two silicon oxides (SiO.sub.x) with different particle diameters and in particular, a mixture of the first and second silicon oxides (SiO.sub.x) with different particle diameters [0037].  Closely examining each particle, the first silicon oxide (SiO.sub.x) may have a particle diameter (D90) ranging from 6 to 50 um and in particular, from 10 to 20 um. In addition, the second silicon oxide (SiO.sub.x) may have a smaller particle diameter (D90) than the first silicon oxide (SiO.sub.x) and in particular, a particle diameter (D90) ranging from 0.5 to 5 um and in more particular, from 1 to 3 um. In addition, the first silicon oxide (SiO.sub.x) relative to the second silicon oxide (SiO.sub.x) may have a particle diameter ratio ranging from 1 to 100 and in particular, from 3.5 to 20. When two silicon oxides (SiO.sub.x) respectively having different particle diameters or a particle diameter ratio within the range are mixed, the smaller particles exist among the larger particles, which may prevent disruption of a conductive path according to expansion and contraction during the charge and discharge and thus, realize a rechargeable lithium battery with excellent cycle-life characteristic [0039].

Although Chun does not necessarily specify the ranges as claimed, and that the ranges represent Dv50, Chun clearly teaches that the particle diameters and the diameter ratios are result effective variables.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.  Since Chun does not necessarily disclose away from the claimed ranges, the claimed ranges would have been found obvious in light of Chun.

Regarding claim 13, a ratio of a specific surface area of the first silicon oxide to a specific surface area of the second silicon oxide is 1:(1.5~13.0),
Regarding claim 14, the ratio of the specific surface area of the first silicon oxide to the specific surface area of the second silicon oxide is 1:(1.8~10.0),
Chun teaches the second silicon oxide relative to the first silicon oxide may have a specific surface area ratio ranging from 2 to 50 and in particular, from 5 to 22.5. When two different silicon oxides with a specific surface area ratio within the range are mixed, a rechargeable lithium battery may have excellent cycle-life characteristic [0046].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the ratio of the specific surface area of the first silicon oxide to the 

Regarding claim 15, a specific surface area of the first silicon oxide is 0.4m2/g~3.2m2/g: and a specific surface area of the second silicon is 4.6m2/g~12.5m2/g,
Regarding claim 16, wherein the specific surface area of the first silicon oxide is 0.8m2/g~2.5m2/g: and/or the specific surface area of the second silicon is 5.0m2/g~10.0m2/g,
Chun teaches the first silicon oxide may have a specific surface area ranging from 1 to 5 m.sup.2/g and in particular, from 2 to 4 m.sup.2/g. When the first silicon oxide has a specific surface area within the range, it may maintain initial capacity of a battery with almost no volume change during the charge and discharge and thus, maintain excellent cycle-life characteristic of the battery [0044].  In addition, the second silicon oxide may have a specific surface area ranging from 10 to 50 m.sup.2/g and in particular, from 20 to 45 m.sup.2/g. When the second silicon oxide has a specific surface area within the range, the mixture with the first silicon oxide may have large interaction with a binder, which may prevent division of a conductive path due to expansion and contraction of a larger particle, that is, the first silicon oxide and also, deterioration of cycle-life characteristics due to expansion and contraction of a smaller particle, that is, the second silicon oxide [0045]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific surface area of the first silicon oxide and the specific surface area of the second silicon oxide of Chun for the benefit of having good capacity and good conduction.


Regarding claim 18, the specific surface area of the negative electrode active material is 2.4m2/g~5.2m2/g,
Chun discloses a negative active material according to one embodiment may have a specific surface area ranging from 7 to 11.5 m.sup.2/g and in particular, from 8 to 11 m.sup.2/g. When the negative active material has a specific surface area within the range, a rechargeable lithium battery may have excellent cycle-life characteristics [0056].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the surface area of the negative electrode active material of Chun for the benefit of having excellent cycle-life characteristics.
It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.  Since Chun does not necessarily disclose away from the claimed ranges, the claimed ranges would have been found obvious in light of Chun.
Although Chun does not disclose the specific surface area of the negative electrode active material as claimed, Chun clearly teaches that the specific surface area is a result effective variable.  It is noted that adjusting the specific surface area of the negative electrode active material would have been obvious absent persuasive evidence of criticality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724